In The


Court of Appeals


Ninth District of Texas at Beaumont


____________________


NO. 09-07-233 CV

____________________


DANA THOMAS, Appellant


V.


TU VAN NGUYEN, INDIVIDUALLY AND 

d/b/a TVN WASH AND DRY,  Appellee




On Appeal from the 136th District Court
Jefferson County, Texas

Trial Cause No. D-174457




MEMORANDUM OPINION 
 The trial court signed the judgment on March 29, 2007, and the appellate timetables
were not extended by the timely filing of post-judgment motions.  Notice of appeal was due
to be filed on April 30, 2007.  See Tex. R. App. P. 26.1.  Dana Thomas filed notice of appeal
on May 3, 2007.  The appellant did not file an affidavit of inability to pay costs on appeal and
has not asserted inability to pay as a reason for failing to pay the filing fee for the appeal.  See
Tex. R. App. P. 20.1.
	On June 7, 2007, we notified the parties that the notice of appeal did not appear to
have been timely filed and requested an explanation for the late filing of the notice of appeal. 
On July 23, 2007, we notified the parties that the filing fee for the appeal had not been paid
and that the appeal would be dismissed unless the appellant paid the fee.  The appellant did
not reply to our correspondence.  
	The appellant did not request indigent status on appeal.  Although warned that the
appeal would be dismissed unless the appellant remitted the filing fee, Thomas failed to pay
the filing fee for the appeal.  The appellant failed to comply with a requirement of the Rules
of Appellate Procedure and also failed to comply with a notice from the Clerk of the Court
of Appeals.  See Tex. R. App. P. 42.3(c).  We dismiss the appeal. 
	APPEAL DISMISSED.

								____________________________
									HOLLIS HORTON
										Justice

Opinion Delivered September 13, 2007
Before McKeithen, C.J., Gaultney and Horton, JJ.